Title: From John Adams to Boston Patriot, 9 February 1812
From: Adams, John
To: Boston Patriot


				
					
					ca. 9 February 1812
				
 After the signature of the definitive treaty on Wednesday, the third day of September, 1783, we all went according to invitation, and Mr. Hartley with us, to Versailles, and joined all ambassadors who had signed the other treaties, and dined amidst mutual congratulations, with the Comte de Vergennes.
There appeared to us, however, a littleness, too much resembling low cunning, to become a great nation and a great monarch, in two instructions to Mr. Hartley, 1st. Not to accept the mediation of the two imperial courts. 2d. Not to sign the treaty at Versailles, with the other ambassadors, when the other treaties were signed.
We were however, glad of the first, because it relieved us from the ungracious necessity of refusing the mediation; or, if we had accepted it, from the more disgraceful necessity of refusing or neglecting to make the ambassadors the usual presents—for we had no money to spare for the purchase of the gold tobacco boxes, set with pictures and diamonds. As to the second, it excited no sensations in us, but a little ridicule. Mr. Hartley glossed these things over with ingenuity and good humor. We knew they were not his own projects, and received his apologies with equal good humor. Another thing however, gave us some uneasiness. Mr. Hartley told us that the king would send us presents of five hundred pounds each. This gave us pain: for to refuse it, would be considered as an affront to his majesty; and to accept it, without returning the compliment to the British minister or ministers, would have been a meanness of which we could not and would not be guilty; and we had no money to spare for such uses. So much was said against it, that we never saw the presents and heard no more about them.
On the next day after the signature of the definitive treaty, we received from the British minister the following letter.
Paris, Sept. 4, 1783.
Gentlemen—It is with the sincerest pleasure that I congratulate you on the happy event which took place yesterday, viz—The signature of the definitive treaty between our two countries. I consider it as the auspicious presage of returning confidence; and of the future intercourse of all good offices between us. I doubt not, that our two countries will entertain the same sentiments, and that they
will behold with satisfaction the period which terminates the memory of their late unhappy dissensions; and which leads to the renewal of all the ancient ties of amity and peace. 1 can assure you that his Britannic majesty and his confidential servants, entertain the strongest desire of a cordial good understanding with the United States of America, and that nothing may be wanting on our parts to perfect the great work of pacification. I shall propose to you, in a very short time, to renew the discussion of those points of amity and intercourse which have been lately suspended to make way for the signature of the treaties between all the late belligerent powers which took place yesterday. We have now the fairest prospects before us, and an unembarrassed field for the exercise of every beneficent disposition, and for the accomplishment of every object of reciprocal advantage between us.
Let us then join our hearts and hands together in one common cause, for the reunion of all our ancient affections and common interests. I am, gentlemen, with the greatest respect and consideration, your most obedient servant,

Signed, D. Hartley.
To their Excellencies the Ministers Plenipotentiaries of the United States.
On the next day we prepared and sent an answer to Mr. Hartley, the first draft of which here follows:
Passy, 5th Sept. 1783.
Sir—We have received the letter which you did us the honour to write yesterday.

Your friendly congratulations on the signature of the definitive treaty, meet with cordial returns on our part; and we sincerely rejoice with you in that event by which the Ruler of nations has been graciously pleased to give peace to our two countries.

    We are no less ready to join our endeavors than our wishes with yours, to concert such measures for regulating the future intercourse between Great Britain and the United States, as, by being consistent with the honor and interest of both, may tend to increase and perpetuate mutual confidence and good will. We must, nevertheless, candidly inform you, that we consider our commission as terminated, and therefore without further authority from congress, will not be able to sign and conclude. All we can at present do, is, to confer with you, and recommend to congress such propositions as may appear to us to merit their assent. And we shall propose to them to send a commission to Europe, without delay, for these important purposes.

    The unrestrained course already given by the states to the British commerce with them, and the unconditional liberation of prisoners, at a time when more caution would not have been singular, are marks of liberality and confidence which we flatter ourselves will be equalled by the magnanimity of his majesty and the people of Great Britain.

    We have communicated to congress the warm and repeated friendly  assurances with which you have officially honoured us, on these subjects, and we are persuaded that the period of their being realized will have an auspicious and conciliating influence on all the parties in the late unhappy dissensions. We have the honor to be, Sir, with great respect and esteem, your most obedient and humble servants. Signed.


    John Adams,
    B. Franklin,
    J. Jay.
    Copy of the letter to Mr Hartley, with the alterations.
    Sir—We have received the letter you did us the honor to write, yesterday. Your friendly congratulations on the signature of the definitive treaty meet with cordial returns, on our part; and we sincerely rejoice with you in that event by which the ruler of nations has been graciously pleased to give peace to our two countries.
    We are no less ready to join our endeavors than our wishes with yours to concert such measures for regulating the future intercourse between Great Britain and the United States, as by being consistent with the honor and interest of both, may tend to increase and perpetuate mutual confidence and good will.
    We ought, nevertheless, to apprise you that as no construction of our commission could at any period extend it, unless by implication, to several of the proposed stipulations; and as our instructions respecting commercial provisions, however explicit, suppose their being incorporated in the definitive treaty—a recurrence to congress previous to the signature of them, will be necessary, unless obviated by the dispatches we may sooner receive from them.
    We shall immediately write to them on the subject, and we are persuaded that the same disposition to confidence and friendship which has induced them already to give unrestrained course to British commerce, and unconditionally to liberate all prisoners, at a time when more caution would not have appeared singular, will also urge their attention to the objects in question, and lead them to every proper measure, for promoting a liberal and satisfactory intercourse between the two countries.
    We have communicated to congress the repeated friendly assurances with which you have been officially honored us, on these subjects; and we are persuaded that the period of their being realized, will have an auspicious and conciliating influence on all the parties in the late unhappy dissentions. We have the honor to be, sir, with great respect and esteem, your most obedient and humble servants. Signed.
    John Adams,
        B. Franklin,
    John Jay.

    To David Harley, Esq—Sept. 7, 1783.Sir,
    We have the honor of transmitting herewith enclosed an extract of a resolution of congress of the first of May last, which we have just received.
    You will perceive from it that we may daily expect a commission in due form for the purposes mentioned in it, and we assure you of our readiness to enter upon the business whenever you may think proper. We have the honor to be, with great respect and esteem, sir, your most obedient humble servants.
    Signed, John Adams,
    B. Franklin
    J. Jay.
    By the United States, in Congress assembled,
    May 1st, 1783
    On the report of a committee to whom was referred a letter of February 5th, from the honorable John Adams—
    “Ordered, That a commission be prepared to Messrs. John Adams, Benjamin Franklin, and John Jay, authorizing them, or either of them in the absence of the others, to enter into a treaty of commerce between the United States of America and Great Britain, subject to the revisal of the contracting parties, previous to its final conclusion, and in the mean time, to enter into a commercial convention to continue in force one year.”
    [N.B. this part only was sent to Mr. Hartly]
    That the secretary of foreign affairs lay before congress, without delay, a plan of a treaty of commerce and instructions relative to the same, to be transmitted to the said commissioners. Signed

    Cha. Thomson, Sec’y.
    By the United States in Congress assembled,
    June 12, 1783.
    The committee to whom was referred a report of the secretary of foreign affairs, on a letter of the 20th of March last, from Mr. Dumas, and sundry papers enclosed, report—
    That it appears from the said letter and the papers enclosed, that propositions have been made on the part of the states general, to the ministers of the United States of America at Paris, in order to render an express stipulation in favor of the freedom of navigation less necessary in the treaty of peace between Great Britain and the United Provinces of the Netherlands—either to accede to the treaty of the armed neutrality already concluded between some powers of Europe, or to enter into similar engagements with France, Spain, and the United Provinces of the Netherlands—or in case France and Spain should refuse to enter into a convention founded on the principles of the armed neutrality, or wish to delay it till after the general peace; to form a separate convention for similar purposes between the United Provinces of the Netherlands and the United States of America.
That the answers to these propositions do not appear from the papers transmitted; though there is room to infer from Mr. Dumas’ letters of the fourth and eighteenth of February, that the two first of these propositions were encouraged by our ministers, and that the states general proposed to act in consequence thereof, and had made the last proposition in order to be prepared in case either or both of the two first should fail.

    It appears from the report of the secretary for foreign affairs, that no powers are at present vested in any person in Europe, to agree to any treaty similar to that entered into by Russia, Sweden, Denmark, and the united provinces of the Netherlands, after the peace shall be concluded. The resolution of the 5th of October, 1780, empowers the ministers of these states, if invited thereto, to accede to such regulations conformable to the spirit of the declaration of Russia, as may be agreed upon by the congress expected to assemble in pursuance of the invitation of her Imperial majesty. Our ministers received no invitation; and special powers were afterwards given to Mr. Dana, which in their nature, superseded that resolution. Mr. Dana was by his commission and instructions, empowered to sign the treaty or convention for the protection of commerce in behalf of the United States, either with her imperial majesty, in conjunction with the other neutral powers, or, if that shall be inadmissible, separately with her imperial majesty, or any of those, that is, those neutral powers, the treaty being only made to continue during the war. His powers terminated with the war or at most extended only to sign it, with the neutral powers, and not to form a new separate treaty.
Whereupon congress came to the following resolution:

    Whereas the primary object of the resolution of October 5, 1780, and of the commission and instructions to Mr Dana relative to the accession of the United States to the neutral confederacy, no longer can operate, and as the true interest of the states requires that they should be as little as possible entangled in the politics and controversies of European nations; it is inexpedient to renew the said powers either to Mr Dana, or to the other ministers of these United States in Europe—but inasmuch as the liberal principles on which the said confederacy was established, are conceived to be in general favorable to the interests of nations, and particularly to those of the United States, and ought in that view to be promoted by the latter, as far as will consist with their fundamental policy:
    Resolved, That the ministers plenipotentiary of these United States for negotiating a peace, be and they are hereby instructed, in case they should comprize in the definitive treaty any stipulation amounting to a recognition of the rights of neutral nations, to avoid accompanying them, by any engagements which shall oblige the contracting parties to support these stipulations by arms. A true copy,

    Signed, Elias Boudinot.
    From the President of Congress to B. Franklin.
    Philadelphia, June 18, 1783.
    Sir,
    I have the honor of enclosing you an official letter, directed to our ministers plenipotentiary at Paris.
    The resignation of the late secretary for foreign affairs, occasioned by his preference of the chancellorship of the state of New-York, which he could not hold longer, and retain his secretaryship, has cast the business of his office upon me, till a successor is elected, which I hope will speedily take place.
    As part of the resolution of congress of the 18th instant, enclosed in that letter, is of a secret nature, I have wrote it in cyphers; but not having that of Mr. Livingston. I thought it best to use Mr. Morris’ to you, which he has obligingly supplied me with; so that the ministers will be indebted for your decyphering of it.
    Your letter to Mr. Livingston of the 15th of April, enclosing the two medals, came to hand this morning.
    I am sorry to find that you have cause for similar complaints to those we have been making, for two months past, on the subject of want of intelligence. We have not heard from   any of our commissioners at Paris, since February, excepting a letter from Mr. Laurens, though our anxiety and expectations have been wrought up to the highest pitch.
    I feel myself much indebted for your polite compliment of the medal; it is thought very elegant, and the devise and workmanship much admired. You will be pleased, sir, to accept of my acknowledgments on this occasion. As I doubt not but the copper one was designed for Mr Livingston personally, I shall send it to him by the first convenient opportunity. He is a worthy deserving character, and the United States will suffer greatly by his resignation; though I think him justified in attending to the calls of his private affairs.
    You will receive herewith a number of our late newspapers, in which are inserted many resolves, associations, &c from all parts of the country, which I earnestly wish could be kept out of sight—But the truth is, that the cruelties, ravages, and barbarisms of the refugees and royalists, have left the people so sore, that it is not yet time for them to exercise their good sense and cooler judgment. And that cannot take place while the citizens of New-York are kept out of their city and despoiled daily of their property, by sending off their negroes by hundreds in the face of the treaty. It has been exceedingly ill judged in the British to retain New-York so long, and to persist in sending away the negroes, as it has irritated the citizens of America to an alarming degree.
    I have the honor to be, with the greatest respect and esteem, sir, your most obedient and very humble servant, Signed,
    Elias Boudinot.
    The Hon. Commissioners for settling Peace,
    Philadelphia, June 23, 1783.
    Gentlemen—I am sorry to inform you, that by the resignation of Mr. Livingston as a minister of foreign affairs, it has become necessary, that you should receive the resolutions of congress, relative to your Mission, through my hands. The disadvantage arising form this necessity, until a successor to that worthy gentleman is appointed will be yours; as it is impossible for me to do more than barely to transmit the acts of congress necessary for your information.
    Enclosed you have one of the fist of May last and another of the 12 inst. which I hope will get safe to hand time enough for your government. The commission and instructions referred to in the first not being ready, it was thought best to forward the resolution without delay, that you might know what was intended in the present important period of your negotiation—We have been much surprised that we have not received any communication from you, since the cessation of hostilities, except a letter of the fifth of April from Mr Laurens. I have the honor to be, with the most perfect consideration and esteem, gentlemen, yours, &c.
    Signed, Elias Boudinot.
    To David Hartley, Esq.
    Passy, Sept. 7, 1783.
    My dear friend—The enclosed letters to you and Mr. Fox were written before I saw you yesterday. On my return home last night I found despatches from congress, which may remove the difficulties we were entangled with. Mr. Adams will be here this morning, when you will hear from us. I am ever yours sincerely.
        Signed, B. Franklin.
	    To David Hartley, Esq.
    Passy, Sept. 6, 1783
        My dear friend—Enclosed is my letter to Mr. Fox. I beg you would assure him that my expressions of esteem for him are not mere professions. I really think him a great man; and I would not think so, if I did not believe he was at bottom, and would prove himself a good one.—Guard him against mistaken notions of the American people. You have deceived yourselves too long with vain expectations of reaping advantage from our little discontents. We are more thoroughly an enlightened people, with respect to our political interests, than perhaps any other under heaven. Every man among us reads, and is so easy in his circumstances as to have leisure for conversations of improvement, and for acquiring information. Our domestic misunderstandings, when we have them, are of small extent, though monstrously magnified by your microscopic newspapers. He who judges from them, that we are upon the point of falling into anarchy, or returning to the obedience of Britain, is like one being shewn some spots in the sun, should fancy that the whole disk would soon be overspread with them, and that there would be an end of day-light. The great body of intelligence among our people, surrounds and overpowers our petty dissensions, as the sun’s great mass of fire, diminishes and destroys his spots. Do not therefore any longer delay the evacuation of New-York, in the vain hope of a new revolution in your favor, if such a hope has indeed had any effect in occasioning the delay. It is now nine months since the evacuations were promised. You expect with reason that the people of New-York should do your merchants justice, in the payment of their old debts, considering the injustice you do them, in keeping them so long out of their habitations and out of their business, by which they might have been enabled to make payments.
There is no truth more clear to me than this, that the great interest of our two countries is a thorough reconciliation. Restraints on the freedom of commerce and intercourse between us can afford no advantage equivalent to the mischief they will do, by keeping up that ill humour and promoting a total alienation. Let you and I, my dear friend, do our best towards advancing and securing that reconciliation. We can do nothing that will in a dying hour afford us more solid satisfaction.
	    I wish you a prosperous journey, and a happy sight of your friends. Present my best respects to your good brother and sister, and believe me ever, with sincere and great esteem, yours affectionately.

    Signed, B Franklin.
        To the Hon. Charles Fox.
	    Passy, Sept 5, 1783.
    Sir,
            I received in its time the letter you did me the honor of writing to me by Mr. Hartly—and I cannot let him depart without expressing my satisfaction in his conduct towards us, and applauding the prudence of that choice which sent us a man possessed of such a spirit of conciliation, and of all that frankness, sincerity, and candor, which naturally produce confidence, and thereby facilitate the most difficult negotiations. Our countries are now happily at peace, on which I congratulate you most cordially—and I beg you to be assured that as long as I have any concern in public affairs, I shall readily and heartily concur with you in promoting every measure that may tend to promote the common felicity.
With great and sincere esteem and respect, I have the honor to be, sir, your most obedient and humble servant,
		    Signed, B. Franklin.
    To D. Hartley, Esq.
            Passy, Sept. 7, 1783.
		    My dear friend—Enclosed I send you an extract of a letter to me from the president of congress, in which you will observe the moderate disposition of that Body towards the royalists, with the causes of aggravation in the people against them—I am always invariably, yours most sincerely. Signed,

    B. Franklin.
            Extract of a letter from Elias Boudinot, Esq. president of congress, to B. Franklin, datedJune 15, 1783.
		    You will receive herewith, a number of our newspapers, in which are inserted many resolves and associations, &c. from all parts of the country, which l earnestly wish had not been made, but the truth is that the cruelties, ravages and barbarisms of the refugees and loyalists, have left the people so sore, that it is not yet time for them to exercise their good sense and cooler judgment—and this cannot take place while the citizens of New York are kept out of their city, and despoiled daily of their property by the sending off their negroes by hundreds, in the face of the treaty. It has been exceedingly ill judged in the British to retain New-York so long, and to persist in sending away the negroes, as it has irritated the citizens of America to an alarming degree. I am, &c.
	    I hope I shall be pardoned here for two or three remarks illustrative of the character of the grand Franklin, and vindicatory of his colleagues:
	            1. Although he had not a livre at his command, but what was furnished by my orders by my bankers at Amsterdam, he undertook to fabricate, at public expence, a medal, in total secrecy. Neither Mr. Jay, Mr. Laurens, nor myself, had the least intimation or suspicion of it till it was published, though it is certain he had long studied it, and written to his friend in England the bishop of St Asaph, and his son-in-law, Sir William Jones, upon the subject, who had furnished him with his motto, "Non sine diis, animosus infans." He sent it to public-ministers and crowned heads and received compliments and presents in return, honorary, however not lucrative. For this medal, which has been generally if not universally pronounced by unadulterated Americans, a monument of sordid adulation, Dr. Franklin alone is responsible, not one of his colleagues, neither Mr. Jay, Mr. Laurens nor myself, having had any suspicion of it, till it was made public to the world.
			    2. There was an heroic kind of friendship, like that between Theseus and Peritheous, Achilles and Patroclus, Nisus and Euryalus, or, to speak more familiarly, between John Lowell and Jonathan Jackson, between Dr. Franklin and Mr. Hartley. The doctor, though he had written to congress to be recalled from the court of France, and expected that Adams would have been appointed his successor at the court of Versailles, had secret hopes and expectations that he should be appointed to the court of St. James. This I had reason to believe, from many little hints and accidental inadvertent escapes in conversation; particularly one. Not long before Mr Hartley’s final return to England, he sent messages to us all that he was sick and confined to his bed, and wished us to visit him, having something to communicate to us. Dr Franklin, Mr Jay and myself, soon appeared in his chamber, where we found him in bed, but very loquacious. After imparting his business, and a multitude of prattle, he singled me out. A report had been spread, I knew not by whom, that congress had appointed me to go to England. “So, Mr Adams,” said Mr Hartley to me, “I understand you are going to England as public minster.” Indeed! said Adams, but how does that appear? “I am informed that congress has appointed you.” I know nothing of it, was my answer. The report indeed was wholly unfounded, for congress never appointed any one to go to England till two years afterwards. Mr Hartley and his family had always hitherto treated me with the same politeness and apparent cordiality which he had shewn to either of my colleagues, but upon this occasion to my utter astonishment, he broke out upon me with the utmost rudeness, “I can tell you, if you do go, you will lead a miserable life there; you shall, I know, if the newspapers can make you uneasy.” Mr Jay was astonished, but Dr Franklin appeared grieved as well as surprised. I bore it for once like a stoic; but it convinced me that Mr Hartley had enjoyed many sweet conversations with his “dear Moses,” as he called him, upon the pleasure they should enjoy among their old friends in London. Nor did I wonder at it, or much blame either of them for it. Nothing could be more natural. I had afterwards a full confirmation of Mr. Franklin’s desire to be sent to England, from several of his friends, particularly Dr Price, one of his most confidential correspondents, who told me that he had expressed in his letters to him and several of his friends, an earnest desire to be sent to England. It seems my commission for making peace and a treaty of commerce with Great Britain, were not the only commissions which he envied me.
	    I have long since forgiven all his injuries to me; but the most perfect forgiveness is entirely reconcileable with recording facts, from which moral, social and political truths and maxims, of so much importance to all men, and especially to ambassadors and all other public men, may and cannot fail to be drawn by every thinking man. Not to mention the propriety of vindicating my character from the reproach recorded in history, as well as transmitted down by tradition, of not being beloved by my venerable colleague.
	            Notwithstanding Mr Hartley’s threat, I do not impute to him the scurrilities, like those of Calender and Hamilton, with which the newspapers teemed in London against me during the first years of my residence there. These were the base effusions of the tories, who had long before sworn that “Hancock and Adams should” forever “be words of shame,” and they and their disciples, on both sides the Atlantic, have incessantly labored to fulfil their oath, to this day. Vain and idle malice! When mock funerals, and marble monuments, and plaister busts, and all the miserly theatrical and aristocratical tricks and artifices shall be held in derision, the names they reprobate will be recollected with tenderness and gratitude. The names of Hancock and Adams, like
			    "The sweet remembrance of the just,
    "Shall flourish when they sleep in dust.”






